Name: COUNCIL REGULATION (EC) No 2735/95 of 27 November 1995 extending the provisional anti-dumping duty on imports of refractory chamottes originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  coal and mining industries;  competition
 Date Published: nan

 29 . 11 . 95 lENl Official Journal of the European Communities No L 285/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2735/95 of 27 November 1995 extending the provisional anti-dumping duty on imports of refractory chamottes originating in the People's Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Commun ­ ity ('), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or sub ­ sidized imports from countries not members of the Euro ­ pean Economic Community (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EC) No 1 878/95 (3) imposed a provisional anti-dumping duty on imports of refractory chamottes originating in the People's Republic of China ; Whereas examination of the facts has not yet been completed and the Commission has informed the Chinese Mission to the European Communities, in the absence of the cooperation of any producer/exporter in the exporting country, of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; Whereas the Chinese Mission to the European Commun ­ ities has raised no objections, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of refractory chamottes originating in the People's Republic of China imposed by Regulation (EC) No 1878/95 is hereby extended for a period of two months and shall expire on 30 January 1996 . It shall cease to apply if, before that date, the Council adopts defi ­ nitive measures or the proceeding is terminated pursuant to Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force On the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1995 . For the Council The President P. SOLBES MIRA (') OJ No L 349, 31 . 12. 1994, p . 1 . Regulation as last amended by Regulation (EC) No 1251 /95 (OJ No L 122, 2 . 6. 1995, p. !) ¢ (2) OJ No L 209, 2. 8 . 1988 , p . 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3 . 1994, p. 10). (3) OJ No L 179 , 29 . 7. 1995, p. 56.